UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6244


ERIC SAMUEL,

                    Plaintiff - Appellant,

             v.

J. CROOM HUNTER, Staff Attorney of the South Carolina Attorney General’s
Office; STEPHANIE P. MCDONALD, Chief Administrative Judge of the Ninth
Judicial Circuit; DANIEL E. SHEAROUSE, Clerk of Court of the South Carolina
Supreme Court; R. MARKLEY DENNIS, Ninth Judicial Circuit Court Judge,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Timothy M. Cain, District Judge. (1:20-cv-01277-TMC)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Samuel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Samuel appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing Samuel’s 42 U.S.C. § 1983 complaint pursuant to 28

U.S.C. §§ 1915(e)(2)(B), 1915A. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Samuel v. Hunter,

No. 1:20-cv-01277-TMC (D.S.C. Feb. 2, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2